Affirmed and Memorandum Opinion on Remand filed September 23, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00876-CR

                         JOE AMOS SHAW, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1292395

                 MEMORANDUM OPINION ON REMAND


      Appellant Joe Amos Shaw appeals his conviction for murder. On original
submission, appellant argued that there was insufficient evidence in the record to
support the court’s costs of $334 reflected in the judgment. We agreed and
modified the trial court’s judgment to delete the specific amount of costs assessed.
Shaw v. State, 420 S.W.3d 857, 864–65 (Tex. App.—Houston [14th Dist.] 2014)
vacated and remanded, No. PD-249-14; 2014 WL 4160116 (Tex. Crim. App. Aug.
20, 2014). The Court of Criminal Appeals vacated our judgment and remanded in
light of its opinion in Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

       We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

       Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs because the report itemized the accrued
court costs, was certified by the district clerk, and was signed by a deputy clerk.
Johnson, 423 S.W.3d at 393. The JIMS report in this record is a compliant bill of
costs because it contains an itemized list of costs, is certified by the district clerk,
and is signed by a deputy district clerk. See id. at 392–93; Perez v. State, No. 14-
12-00893-CR (Tex. App.—Houston [14th Dist.] April 22, 2014, no pet. h.) (mem.
op., not designated for publication). The fact that the bill of costs was not prepared
until after the court signed the judgment does not defeat the lawfulness of the bill
of costs. Id. at 394. (“[M]atters pertaining to the imposition of court costs need not
be brought to the attention of the trial court, including a bill of costs prepared after
a criminal trial.”).

       The trial court assessed $334 in costs against appellant. The sum of the
itemized costs in the JIMS report is $334. There being no challenge to any specific
cost or the basis for the assessment of such cost, the bill of costs supports $334 of

                                           2
the costs assessed in the judgment. Id. at 396.

      On remand, we affirm the trial court’s judgment.




                                              PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          3